 

Case 18-24073-LMI Doc106 Filed 06/30/21 Page 1of3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

Cl Original Plan
CT] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
{m) Ninth Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: June E. Weathers JOINT DEBTOR: CASE NO.: 18-24073
SS#: xxx-xx- 4808 SS#: XxXx-xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: | Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: |The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a :
partial payment or no payment at all to the secured creditor [LJ Included [mJ Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section III ["] Included {m] Not included

 

 

 

Nonstandard provisions, set out in Section IX (_] Included {m] Not included

 

 

I. PLAN PAYMENTS. LENGTH OF PLAN AND DEB [TOR(S)' ATTORNEY'S FEE

A, MONTHLY PLAN PAYMENT; This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1, $395.31 formonths 1. to 30_;
2. $1,596.00 for months 31 to 31;

3. $1,303.10 for months 32 to 35;

4. $1,358.10 for months 36 to 36 ;

BTOR(S)' ATTORNEY'S FEE: {mg} NONE _—[B] PRO BONO
It. TREATMENT OF SECURED CLAIMS [] NONE

A. SECURED CLAIMS: [[] NONE
i [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

| 1. Creditor: Habitat Villas HOA

 

 

Address; c/o So. Fla. Property Arrearage/ Payoff on Petition Date $825.96
Memt and Consultants

A Pp .
, 5600 SW 135 Avenue rrears ayment (Cure) $21.54 ‘month (Months 1 to_30_ )
, Suite 108 Arrears Payment (Cure) $0.00 ‘month (Months 31 to 31 )
Miami, FL 33183 Arrears Payment (Cure) $35.94 ‘month (Months 32 to_36_ )
ron » igis of N/A Regular Payment (Maintain) $46.95 fmonth (Months 1 to _30_)
Regular Payment (Maintain) $0.00 /month (Months 31 to 31)
Regular Payment (Maintain) $78.26 ‘month (Months 32 to 36 )

Other:

 

 

 

 

LF-31 (rev. 06/04/21) Page | of 3
Case 18-24073-LMl

Doc 106 Filed 06/30/21 Page 2 of 3

Debtor(s): June E. Weathers

 

 

[mw] Real Property
{m Principal Residence

Check one below for Real Property:
[_]Escrow is included in the regular payments

Case number: 18-24073

IV.

VI.
VIL.

LF-31 (rev. 06/04/21)

[|The debtor(s) will pay [u]taxes —_[mlJinsurance directly

[_}Other Real Property

Address of Collateral:
12222 SW 203 Street, Miami, FL 33177

[_] Personal Property/Vehicle

Description of Collateral: Debtor's Homestead

 

 

2. Creditor: Habitat for Humanity of Greater Miami

 

 

Address: TIAA, FSB Arrearage/ Payoff on Petition Date $12385.55
CO nOn. soe LLC Payoff (Including 0% monthly interest) $292.00 ‘month (Months 1 to _30_)
VIRGINIA BEACH VA Payoff (Including 0% monthly interest) $1,450.91 /month (Months 31 to 31)
23450 Payoff (Including 0% monthly interest) $1,070.44 fmonth (Months 32 to 36 )
Last 4 Digits of
Account No.: 8694

Other: Debtor is paying $1009.08 from OF-410S2 (2/10/21), $1003.26 from OF-410S1 (4/27/21); $1165 for FPI (Letter 6/16/2gq

 

[mi] Real Property
{m)Principal Residence

[ \Other Real Property

Address of Collateral:
12222 SW 203 Street
Miami, FL 33177

[_] Personal Property/Vehicle

Check one below for Real Property:
[_]Escrow is included in the regular payments

[w]The debtor(s) will pay [M)taxes [mJinsurance directly

 

Description of Collateral: Debtor's homestead

 

 

 

B. VALUATION OF COLLATERAL: [m] NONE
C. LIEN AVOIDANCE [im] NONE

D. SURRENDER OF COLLATERAL;
E. DIRECT PAYMENTS [mg] NONE
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)} [[] NONE
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [@] NONE

B. INTERNAL REVENUE SERVICE: [i] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [—] NONE

D. OTHER: [§) NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
$50.00 /month (Months 36 to 36 )

[| NONE

(] NONE
A, Pay
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. (] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [lB] NONE
STUDENT LOAN PROGRAM [Bi] NONE
EXECUTORY CONTRACTS AND UNEXPIRED LEASES [_] NONE

Secured claims filed by any creditor/lessor granted stay relief in this section shall not receive a distribution from the Chapter 13 Trustee.

Page 2 of 3
Case 18-24073-LMI Doc106 Filed 06/30/21 Page 3of3

Debtor(s): June E. Weathers Case number: 18-24073
{-] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Collateral Acct. No. (Last 4 Digits) Assume/Reject
l. (_] Assume [[] Reject

 

Vill INCOME TAX RETURNS AND REFUNDS: []] NONE
[| Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.

IX. NON-STANDARD PLAN PROVISIONS [mi] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
June E. Weathers Date Date
Melissa Gallo, Esq. June 30, 2021
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3) (rev. 06/04/21) Page 3 of 3
